 Exhibit 10.1

 

SCOTT A. FRISONI CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”) is made and entered into as of this
11th day of January, 2008 (the “Effective Date”) by and between
InnerWorkings, Inc., a Delaware corporation (the “Company”), and Scott A.
Frisoni, an individual residing in the State of Illinois (the “Consultant”).

 

RECITALS

 

WHEREAS, the Consultant has served as the Company’s Executive Vice President of
Sales since March 2002;

 

WHEREAS, the Consultant has resigned from his position as the Company’s
Executive Vice President of Sales effective as of the Effective Date; and

 

WHEREAS, the Board of Directors of the Company, in order to secure the continued
benefit of the Consultant’s perspective and insights, desires that the Company
enter into an independent contractor relationship with the Consultant, and the
Consultant desires to enter into an independent contractor relationship with the
Company, upon the terms and conditions hereinafter contained, effective as of
the Effective Date;

 

NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein and the mutual benefits accruing to the Company and the Consultant from
the independent contractor relationship to be established between the parties by
the terms of this Agreement, the parties hereby agree as follows:

 


1.             TERM OF AGREEMENT.  THIS AGREEMENT SHALL HAVE A TERM OF ONE
(1) YEAR COMMENCING ON THE EFFECTIVE DATE (THE “TERM”).  THE TERM MAY BE
EXTENDED ON A MONTHLY OR ANNUAL BASIS UPON THE MUTUAL WRITTEN CONSENT OF THE
COMPANY AND THE CONSULTANT.


 


2.             SCOPE OF ENGAGEMENT.  THE CONSULTANT WILL, DURING THE TERM AND AS
REQUESTED BY THE COMPANY, PROVIDE PART-TIME SERVICES TO THE COMPANY CONSISTENT
WITH THOSE PERFORMED AS THE COMPANY’S EXECUTIVE VICE PRESIDENT OF SALES (THE
“CONSULTING SERVICES”).   THE CONSULTANT AGREES TO DEVOTE AT LEAST FIFTY PERCENT
(50%) OF HIS WORKING TIME AND EFFORTS (WHICH THE CONSULTANT AGREES WILL BE AT
LEAST TWENTY (20) HOURS PER WEEK) TO THE CONSULTING SERVICES.  THE CONSULTING
SERVICES SHALL BE PERFORMED BY THE CONSULTANT, AND THE CONSULTANT SHALL NOT BE
REQUIRED TO EMPLOY OTHERS TO PERFORM THE CONSULTING SERVICES.


 


3.             COMPENSATION.  AS COMPENSATION FOR THE CONSULTING SERVICES
PROVIDED PURSUANT TO THIS AGREEMENT, THE CONSULTANT SHALL RECEIVE COMPENSATION
OF ONE HUNDRED FORTY-SEVEN THOUSAND FIVE HUNDRED DOLLARS ($147,500) PER YEAR
DURING THE TERM OF THIS AGREEMENT (THE “FEE”).  THE FEE SHALL BE PAYABLE ON A
MONTHLY BASIS BY CHECK OR VIA WIRE TRANSFER ON THE LAST BUSINESS DAY OF EACH
MONTH (OR ON A PRORATED BASIS FOR ANY PARTIAL MONTH, CALCULATED USING A 30-DAY
MONTH) BEGINNING ON THE EFFECTIVE DATE. IN THE DISCRETION OF THE COMPANY, THE
FEE MAY BE MODIFIED TO A COMMISSION BASED COMPENSATION ARRANGEMENT IN ORDER TO
SECURE THE CONTINUED BENEFIT OF THE CONSULTANT’S PERSPECTIVE AND INSIGHTS. UNTIL
SUCH TIME, OTHER THAN THE FEE AND AS PROVIDED IN SECTIONS 4 AND 11 HEREOF, UNDER
NO CIRCUMSTANCES SHALL THE COMPANY BE LIABLE TO THE CONSULTANT FOR ANY OTHER
PAYMENTS OR COMMISSIONS OF ANY KIND.


 


 

--------------------------------------------------------------------------------



 


4.             EXPENSE REIMBURSEMENT.  THE CONSULTANT SHALL BE ELIGIBLE TO
RECEIVE REIMBURSEMENT FOR REASONABLE OUT-OF-POCKET EXPENSES INCURRED IN
CONNECTION WITH THE PERFORMANCE OF THE TERMS OF THIS AGREEMENT, PROVIDED THAT
SUCH REIMBURSEMENT IS DIRECTLY RELATED TO THE CONSULTING SERVICES.  THE
CONSULTANT SHALL PROVIDE THE COMPANY WITH DOCUMENTATION EVIDENCING ALL REQUESTS
FOR REIMBURSEMENT OF SUCH EXPENSES.


 


5.             ASSIGNMENT OF RIGHTS.  THE RIGHTS AND OBLIGATIONS OF THE
CONSULTANT UNDER THIS AGREEMENT ARE PERSONAL RIGHTS AND OBLIGATIONS OF THE
CONSULTANT, INCLUDING THE OBLIGATIONS TO HAVE ALL CONSULTING SERVICES PERFORMED
BY THE CONSULTANT, AND MAY NOT BE ASSIGNED OR TRANSFERRED TO ANY OTHER PERSON,
FIRM, CORPORATION, OR OTHER ENTITY WITHOUT THE PRIOR WRITTEN CONSENT OF THE
COMPANY.  THE COMPANY MAY ASSIGN OR TRANSFER ITS RIGHTS UNDER THIS AGREEMENT TO
ANY ENTITY OF WHICH THE COMPANY OWNS MORE THAN FIFTY (50%) PERCENT OF THE VOTING
INTERESTS, PROVIDED THAT (I) THE COMPANY SHALL REMAIN JOINTLY AND SEVERALLY
LIABLE WITH SUCH ASSIGNEE OR TRANSFEREE FOR THE PAYMENT OF THE FEE AND (II) ANY
SUCH ASSIGNEE OR TRANSFEREE EXPRESSLY ASSUMES THE OBLIGATIONS OF THE COMPANY
PROVIDED UNDER THIS AGREEMENT.


 


6.             TERMINATION.  THE COMPANY OR THE CONSULTANT MAY TERMINATE THIS
AGREEMENT AT ANY TIME UPON THIRTY (30) DAYS WRITTEN NOTICE TO THE OTHER PARTY.


 


7.             RIGHTS AND OBLIGATIONS UPON TERMINATION.  UPON TERMINATION OF
THIS AGREEMENT THE COMPANY’S OBLIGATION TO PAY ANY AMOUNTS TO THE CONSULTANT,
EXCEPT FOR ANY PORTION OF THE FEE EARNED OR REIMBURSEMENT OF ANY EXPENSES
INCURRED, PRIOR TO SUCH TERMINATION, SHALL CEASE.


 


8.             ACKNOWLEDGMENTS BY THE CONSULTANT.  THE CONSULTANT HEREBY
ACKNOWLEDGES THAT:


 


(A)           THE CONSULTANT’S SOLE REMUNERATION FOR THE SERVICES DESCRIBED
HEREIN WILL BE THE AMOUNTS DESCRIBED IN SECTIONS 3 AND 4 ABOVE, AND THE
CONSULTANT AGREES THAT HE SHALL NOT BE ENTITLED TO ANY OTHER PAYMENTS FOR HIS
SERVICES, INCLUDING, WITHOUT LIMITATION, SALARY, BONUSES, COMMISSIONS OR
BENEFITS.


 


(B)           THE CONSULTANT SHALL BE SOLELY RESPONSIBLE FOR ALL TAXES
(INCLUDING EMPLOYMENT AND INCOME TAXES) AND FEES LAWFULLY DUE AS A RESULT OF THE
PERFORMANCE OF HIS DUTIES HEREUNDER.  NO PART OF THE CONSULTANT’S COMPENSATION
UNDER THIS AGREEMENT WILL BE SUBJECT TO WITHHOLDING FOR ANY FEDERAL, STATE,
SOCIAL SECURITY, WORKER’S COMPENSATION OR OTHER TAXES OR PAYMENTS.  THE COMPANY
WILL REPORT ALL FEES PAID TO THE CONSULTANT TO THE INTERNAL REVENUE SERVICE AND
ANY OTHER APPLICABLE TAXING AUTHORITIES ON FORM 1099 OR OTHER APPROPRIATE
FORMS.  THE CONSULTANT AGREES THAT HE WILL BE OBLIGATED TO REPORT AS INCOME, AND
TO PAY ALL TAXES UPON, ALL AMOUNTS RECEIVED BY THE CONSULTANT PURSUANT TO THIS
AGREEMENT.  THE CONSULTANT AGREES TO INDEMNIFY AND HOLD THE COMPANY HARMLESS
FROM AND AGAINST ANY TAXES, PENALTIES OR INTEREST THAT MAY BE ASSESSED BY THE
INTERNAL REVENUE SERVICE OR ANY STATE DEPARTMENT OF REVENUE IN CONNECTION WITH
THE PAYMENTS MADE BY THE COMPANY TO THE CONSULTANT PURSUANT TO THIS AGREEMENT.


 


(C)           THE CONSULTANT IS NOT AUTHORIZED TO ENTER INTO CONTRACTS OR
AGREEMENTS ON BEHALF OF THE COMPANY OR TO OTHERWISE CREATE OBLIGATIONS OF THE
COMPANY OR TO THIRD PARTIES IN PERFORMING THE CONSULTING SERVICES UNDER THIS
AGREEMENT.


 


 


 

2

--------------------------------------------------------------------------------


 


(D)           THE CONSULTANT ACKNOWLEDGES AND AGREES THAT SECTION 8 (ENTITLED
COVENANTS NOT TO COMPETE OR SOLICIT) OF THAT CERTAIN EMPLOYMENT AGREEMENT, DATED
AS OF JANUARY 1, 2005, BETWEEN THE CONSULTANT AND THE COMPANY, AS AMENDED (THE
“EMPLOYMENT AGREEMENT”), SHALL REMAIN IN FULL FORCE AND EFFECT AND IS HEREBY
VERIFIED AND CONFIRMED IN ALL RESPECTS.


 


9.             COVENANTS, REPRESENTATIONS AND WARRANTIES.  THE CONSULTANT HEREBY
COVENANTS, REPRESENTS AND WARRANTS THAT:


 


(A)           THE CONSULTANT IS NOT UNDER ANY PRE-EXISTING OBLIGATION
INCONSISTENT WITH THE PROVISIONS OF THIS AGREEMENT.


 


(B)           THE CONSULTANT HAS THE RIGHT, POWER AND AUTHORITY TO ENTER INTO
AND PERFORM THIS AGREEMENT WITHOUT VIOLATING OR INFRINGING ANY THIRD PARTY
RIGHTS.


 


(C)           DURING THE TERM OF THIS AGREEMENT, THE CONSULTANT WILL COMPLY WITH
ALL LAWS AND REGULATIONS IN THE COURSE OF HIS PERFORMANCE OF THIS AGREEMENT, AND
THE CONSULTING SERVICES PERFORMED HEREUNDER WILL BE PERFORMED, TO THE BEST OF
THE CONSULTANT’S ABILITY, IN A TIMELY, COMPLETE, PROFESSIONAL AND WORKMANLIKE
MANNER, IN ACCORDANCE WITH INDUSTRY STANDARDS AND IN THE BEST INTERESTS OF THE
COMPANY.


 


(D)           DURING THE TERM OF THIS AGREEMENT, THE CONSULTANT WILL NOT DEFAME,
DISPARAGE, LIBEL OR SLANDER, OR MAKE ANY NEGATIVE OR DEROGATORY STATEMENTS
CONCERNING, THE COMPANY OR ANY OF ITS STOCKHOLDERS, DIRECTORS, OFFICERS,
EMPLOYEES, REPRESENTATIVES, AGENTS OR AFFILIATES (INCLUDING ANY OF THEIR
RESPECTIVE PRODUCTS, SERVICES, CUSTOMERS, SUPPLIERS, LICENSORS, EMPLOYEES OR
AGENTS).


 


10.           CONFIDENTIAL INFORMATION.


 


(A)           THE CONSULTANT ACKNOWLEDGES AND AGREES THAT IN THE COURSE OF THE
PERFORMANCE OF THE CONSULTING SERVICES PURSUANT TO THIS AGREEMENT THE CONSULTANT
MAY BE GIVEN ACCESS TO, OR COME INTO POSSESSION OF, SECRET OR CONFIDENTIAL
INFORMATION OF THE COMPANY, WHICH INFORMATION MAY CONSIST OF PROPRIETARY DATA OR
OTHER CONFIDENTIAL INFORMATION RELATIVE TO THE ACTIVITIES OF THE COMPANY
(COLLECTIVELY, “CONFIDENTIAL INFORMATION”).  THE CONSULTANT FURTHER ACKNOWLEDGES
AND AGREES THAT HE WILL NOT USE, DISTRIBUTE, DUPLICATE, DIVULGE OR DISCLOSE IN
ANY MANNER, OR PERMIT ANY THIRD PARTY ACCESS TO, ANY SUCH CONFIDENTIAL
INFORMATION, EXCEPT IN CONNECTION WITH THE PERFORMANCE OF THE CONSULTING
SERVICES UNDER THIS AGREEMENT AND SO LONG AS THE SECRET OR CONFIDENTIAL NATURE
OF SUCH CONFIDENTIAL INFORMATION IS PRESERVED.


 


(B)           THE CONSULTANT MUST NOTIFY THE COMPANY IMMEDIATELY UPON
DISCOVERING ANY BREACH OF THIS AGREEMENT OR UNAUTHORIZED USE OF CONFIDENTIAL
INFORMATION, AND MUST USE HIS BEST EFFORTS, AND AID THE COMPANY, TO RECOVER
POSSESSION OF THE CONFIDENTIAL INFORMATION, AND TO PREVENT FURTHER DISSEMINATION
AND UNAUTHORIZED USE.


 


(C)           THE CONSULTANT AGREES THAT A VIOLATION BY THE CONSULTANT OF THIS
SECTION 10 WILL CAUSE IRREPARABLE INJURY TO THE COMPANY AND THAT THE COMPANY
SHALL BE ENTITLED (WITHOUT THE POSTING OF BOND OR ANY OTHER FORM OF SECURITY) TO
SEEK BOTH PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF ENJOINING AND RESTRAINING
THE CONSULTANT FROM DOING OR CONTINUING TO DO ANY SUCH ACT AND ANY OTHER
VIOLATIONS OR THREATENED VIOLATIONS OF THIS SECTION 10.  THE REMEDIES SET


 


 

3

--------------------------------------------------------------------------------


 


FORTH IN THIS SECTION 10 SHALL BE IN ADDITION TO, RATHER THAN IN LIEU OF, ANY
OTHER RIGHTS AND REMEDIES THE PARTIES MAY HAVE AT LAW OR IN EQUITY.


 


11.           INDEMNIFICATION.


 


(A)           THE COMPANY AGREES TO INDEMNIFY AND HOLD HARMLESS THE CONSULTANT
(INCLUDING HIS AFFILIATES) FROM AND AGAINST, AND PAY OR REIMBURSE THE CONSULTANT
AND SUCH OTHER INDEMNIFIED PERSONS FOR, ANY AND ALL ACTIONS, CLAIMS, DEMANDS,
PROCEEDINGS, INVESTIGATIONS, INQUIRIES, LIABILITIES, OBLIGATIONS, FINES,
DEFICIENCIES, COSTS, EXPENSES, ROYALTIES, LOSSES AND DAMAGES (WHETHER OR NOT
RESULTING FROM THIRD PARTY CLAIMS) RELATED TO OR ARISING OUT OF THE EXECUTION,
DELIVERY OR EXISTENCE OF THIS AGREEMENT OR THE PERFORMANCE BY THE CONSULTANT OF 
THE CONSULTING SERVICES PURSUANT TO THIS AGREEMENT, AND TO REIMBURSE THE
CONSULTANT AND ANY OTHER SUCH INDEMNIFIED PERSON FOR OUT-OF-POCKET EXPENSES AND
REASONABLE LEGAL AND ACCOUNTING EXPENSES INCURRED BY HIM, HER OR IT IN
CONNECTION WITH OR RELATING TO INVESTIGATING, PREPARING TO DEFEND, DEFENDING,
ASSERTING OR PROSECUTING ANY ACTIONS, CLAIMS OR OTHER PROCEEDINGS (INCLUDING ANY
INVESTIGATION OR INQUIRY) ARISING IN ANY MANNER OUT OF OR IN CONNECTION WITH THE
EXECUTION, DELIVERY OR EXISTENCE OF THIS AGREEMENT OR THE CONSULTANT’S
PERFORMANCE OF THE CONSULTING SERVICES PURSUANT TO THIS AGREEMENT (WHETHER OR
NOT SUCH INDEMNIFIED PERSON IS A NAMED PARTY IN SUCH PROCEEDING); PROVIDED,
HOWEVER, THAT THE COMPANY SHALL NOT BE RESPONSIBLE UNDER THIS SECTION 11 FOR ANY
CLAIMS, LIABILITIES, LOSSES, DAMAGES OR EXPENSES TO THE EXTENT THAT THEY ARE
FINALLY JUDICIALLY DETERMINED TO HAVE RESULTED FROM THE CONSULTANT’S (OR ANY
OTHER INDEMNIFIED PERSON’S) GROSS NEGLIGENCE, WILLFUL MISCONDUCT, BAD FAITH OR
KNOWING VIOLATION OF APPLICABLE LAW.


 


(B)           LIMITATION ON LIABILITY.  THE COMPANY ALSO AGREES THAT THE
CONSULTANT (OR ANY OTHER INDEMNIFIED PERSON) SHALL NOT HAVE ANY LIABILITY
(WHETHER DIRECT OR INDIRECT, IN CONTRACT OR TORT OR OTHERWISE) TO THE COMPANY
FOR OR IN CONNECTION WITH THE RETENTION OF THE CONSULTANT PURSUANT TO THIS
AGREEMENT OR THE PERFORMANCE BY THE CONSULTANT OF HIS OBLIGATIONS UNDER THIS
AGREEMENT, EXCEPT TO THE EXTENT THAT ANY SUCH LIABILITY IS FINALLY JUDICIALLY
DETERMINED TO HAVE RESULTED FROM THE CONSULTANT’S (OR SUCH OTHER INDEMNIFIED
PERSON’S) GROSS NEGLIGENCE, WILLFUL MISCONDUCT, BAD FAITH OR KNOWING VIOLATION
OF APPLICABLE LAW, IN WHICH CASE THE CONSULTANT’S AGGREGATE LIABILITY TO THE
COMPANY SHALL BE LIMITED TO AN AMOUNT EQUAL TO THE AGGREGATE FEE RECEIVED BY THE
CONSULTANT PURSUANT TO THIS AGREEMENT.


 


(C)           CONTRIBUTION.  IF AND TO THE EXTENT THAT THE INDEMNIFICATION
PROVIDED FOR IN THIS SECTION 11 IS NOT ENFORCEABLE FOR ANY REASON, THE COMPANY
AGREES TO MAKE THE MAXIMUM CONTRIBUTION POSSIBLE PURSUANT TO APPLICABLE LAW TO
THE PAYMENT AND SATISFACTION OF ANY ACTIONS, CLAIMS, LIABILITIES, LOSSES AND
DAMAGES INCURRED BY THE CONSULTANT OR ANY OTHER INDEMNIFIED PERSONS FOR WHICH
THEY WOULD HAVE OTHERWISE BEEN ENTITLED TO BE INDEMNIFIED HEREUNDER.


 


12.           RETURN OF MATERIALS.  THE CONSULTANT AGREES THAT ALL TANGIBLE
PROPERTY IN WHOLE OR PART USED, COMPILED OR CREATED BY CONSULTANT, OR MADE
AVAILABLE TO THE CONSULTANT, DURING THE TERM OF THIS AGREEMENT AND RELATING TO
THE CONSULTANT’S INDEPENDENT CONTRACTOR RELATIONSHIP WITH THE COMPANY AS SET
FORTH IN THIS AGREEMENT SHALL BE RETURNED PROMPTLY TO THE COMPANY IF THIS
AGREEMENT IS TERMINATED FOR ANY REASON, OR AT ANY OTHER TIME AT THE REQUEST OF
THE COMPANY.


 


 

4

--------------------------------------------------------------------------------


 


13.           INDEPENDENT CONTRACTOR.  THE CONSULTANT ACKNOWLEDGES THAT HE IS
ACTING AS AN INDEPENDENT CONTRACTOR WITH RESPECT TO THE COMPANY FOR THE PURPOSES
OF PERFORMING THE CONSULTING SERVICES, THAT THE CONSULTANT IS SOLELY RESPONSIBLE
FOR HIS ACTIONS OR INACTIONS, AND THAT NOTHING IN THIS AGREEMENT SHALL BE
CONSTRUED TO CREATE A PARTNERSHIP, JOINT VENTURE OR EMPLOYMENT RELATIONSHIP WITH
THE COMPANY FOR ANY PURPOSE, INCLUDING, WITHOUT LIMITATION: (I) FOR FEDERAL,
STATE OR LOCAL INCOME OR EMPLOYMENT TAX, WITHHOLDING OR REPORTING PURPOSES, OR
(II) FOR ELIGIBILITY OR ENTITLEMENT TO ANY BENEFIT UNDER ANY COMPANY EMPLOYEE
BENEFIT PLANS, INCLUDING, WITHOUT LIMITATION, ANY HEALTH, LIFE, LONG-TERM
DISABILITY, OR RETIREMENT PLAN OR PROGRAM.  THE CONSULTANT HEREBY EXPRESSLY
WAIVES HIS RIGHTS TO PURSUE ANY CLAIM FOR BENEFITS UNDER AN EMPLOYEE BENEFIT
PLAN.


 


14.           NO UNDUE HARDSHIP.  THE CONSULTANT REPRESENTS THAT HIS EXPERIENCE
AND ABILITIES ARE SUCH THAT OBSERVANCE OF THIS AGREEMENT WILL NOT CAUSE THE
CONSULTANT ANY UNDUE HARDSHIP OR UNREASONABLY INTERFERE WITH THE CONSULTANT’S
ABILITY TO EARN A LIVELIHOOD.


 


15.           MISCELLANEOUS.


 


(A)           NOTICE.  ANY NOTICES, REQUESTS, DEMANDS OR OTHER COMMUNICATION
REQUIRED OR PERMITTED HEREUNDER WILL BE IN WRITING AND MAY BE (I) SENT BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED,
(II) SERVED BY PERSONAL DELIVERY, (III) MADE BY FACSIMILE TRANSMISSION (WITH
CONFIRMATION OF RECEIPT), OR (IV) SENT BY OVERNIGHT COURIER SERVICE TO THE
RECEIVING PARTIES AS FOLLOWS:


 

 

If to the Company:

 

InnerWorkings, Inc.

 

 

 

600 West Chicago Avenue

 

 

 

Suite 850

 

 

 

Chicago, Illinois 60610

 

 

 

Facsimile: 312-604-0022

 

 

 

Attention: Steven E. Zuccarini

 

 

 

 

 

If to the Consultant:

 

Scott A. Frisoni

 

 

 

 

 

 

 

 

 

Any such notice or communication shall be deemed to be given, (i) if sent by
registered or certified mail, on the fifth (5) business day after the mailing
thereof; (ii) if delivered in person, on the date delivered; (iii) if made by
facsimile transmission, on the date transmitted; or (iv) if sent by overnight
courier service, on the date delivered as evidenced by the bill of lading.  Any
party sending a notice or other communication by facsimile transmission shall
also send a hard copy of such notice or other communication by one of the other
means of providing notice set forth in this Section 15(a).

 


(B)           NO WAIVER.  THE FAILURE OF ANY PARTY TO THIS AGREEMENT TO INSIST
UPON THE PERFORMANCE OF ANY OF THE TERMS AND CONDITIONS OF THIS AGREEMENT, OR
THE WAIVER OR ANY BREACH OF ANY OF THE TERMS AND CONDITIONS OF THIS AGREEMENT,
SHALL NOT BE CONSTRUED AS THEREAFTER WAIVING ANY SUCH TERMS AND CONDITIONS, BUT
THE SAME SHALL CONTINUE AND REMAIN IN FULL FORCE AND EFFECT AS IF NO SUCH
FORBEARANCE OR WAIVER HAD OCCURRED.


 


 

5

--------------------------------------------------------------------------------


 


(C)           BINDING EFFECT.  THIS AGREEMENT SHALL BE BINDING ON AND INURE TO
THE BENEFIT OF THE RESPECTIVE HEIRS, SUCCESSORS AND PERMITTED ASSIGNS OF THE
PARTIES.


 


(D)           GOVERNING LAW.  THE VALIDITY, INTERPRETATION, PERFORMANCE, AND
ENFORCEMENT OF THIS AGREEMENT WILL BE GOVERNED BY THE LAWS OF THE STATE OF
ILLINOIS, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.  EACH OF THE PARTIES
HERETO (I) AGREES THAT ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT SHALL BE BROUGHT SOLELY IN THE STATE OR FEDERAL COURTS OF THE
STATE OF ILLINOIS; (II) CONSENTS TO THE EXCLUSIVE JURISDICTION OF EACH SUCH
COURT IN ANY SUIT, ACTION OR PROCEEDING RELATING TO OR ARISING OUT OF THIS
AGREEMENT; (III) WAIVES ANY OBJECTION THAT IT MAY HAVE TO THE LAYING OF VENUE IN
ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY SUCH COURT; AND (IV) AGREES THAT
SERVICE OF ANY COURT PAPER MAY BE MADE IN SUCH MANNER AS MAY BE PROVIDED UNDER
APPLICABLE LAWS OR COURT RULES GOVERNING SERVICE OF PROCESS.


 


(E)           WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY;
PROVIDED, HOWEVER, THAT THE PARTIES HERETO AGREE THAT SUCH WAIVER SHALL NOT BE
DEEMED TO CONSTITUTE A WAIVER OF ADJUDICATION  BY A COURT HAVING APPROPRIATE
JURISDICTION.


 


(F)            ENTIRE AGREEMENT.  SUBJECT TO THE FOLLOWING SENTENCE OF THIS
SECTION 15(F), THIS AGREEMENT SHALL CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE
PARTIES AND ANY PRIOR WRITTEN OR ORAL AGREEMENT BETWEEN THE PARTIES SHALL NOT BE
BINDING UPON EITHER PARTY.  NOTWITHSTANDING THE FOREGOING SENTENCE, THIS
AGREEMENT SHALL NOT IN ANY WAY AFFECT THE CONTINUED APPLICATION OF THE
EMPLOYMENT AGREEMENT, WHICH SHALL REMAIN IN FULL FORCE AND EFFECT AND IS HEREBY
VERIFIED AND CONFIRMED IN ALL RESPECTS.


 


(G)           INTERPRETATION.  NOTWITHSTANDING ANY PROVISIONS IN THIS AGREEMENT
TO THE CONTRARY, THE PARTIES AGREE THAT THIS AGREEMENT SHALL BE INTERPRETED
WITHOUT GIVING EFFECT TO ANY PRINCIPLE OF CONSTRUCTION THAT WOULD OTHERWISE
REQUIRE THIS AGREEMENT TO BE CONSTRUED AGAINST A PARTY THAT DRAFTED IT SOLELY
BECAUSE SUCH PARTY DRAFTED THIS AGREEMENT.


 


(H)           MODIFICATION.  ANY MODIFICATION OF THIS AGREEMENT OR ADDITIONAL
OBLIGATION ASSUMED BY ANY PARTY IN CONNECTION WITH THIS AGREEMENT SHALL BE
BINDING ONLY IF PLACED IN WRITING AND SIGNED BY THE PARTIES.


 


(I)            PARAGRAPH HEADINGS.  THE TITLES TO THE PARAGRAPHS OF THIS
AGREEMENT ARE SOLELY FOR THE CONVENIENCE OF THE PARTIES AND SHALL NOT BE USED TO
EXPLAIN, MODIFY OR SIMPLIFY, OR AID IN THE INTERPRETATION OF THE PROVISIONS OF
THIS AGREEMENT.


 


(J)            SEVERABILITY.  IF A COURT OF COMPETENT JURISDICTION FINDS ANY
PROVISION OF THE AGREEMENT TO BE INVALID OR UNENFORCEABLE AS TO ANY PERSON OR
CIRCUMSTANCE, SUCH FINDING SHALL NOT RENDER THAT PROVISION INVALID OR
UNENFORCEABLE AS TO ANY OTHER PERSONS OR CIRCUMSTANCES.  IF FEASIBLE, ANY SUCH
OFFENDING PROVISION SHALL BE DEEMED TO BE MODIFIED TO BE WITHIN THE LIMITS OF
ENFORCEABILITY OR VALIDITY; HOWEVER, IF THE OFFENDING PROVISION CANNOT BE SO
MODIFIED, IT SHALL BE STRICKEN AND ALL OTHER PROVISIONS OF THIS AGREEMENT IN ALL
OTHER RESPECTS SHALL REMAIN VALID AND ENFORCEABLE.


 

 

6

--------------------------------------------------------------------------------



 


(K)           LEGAL COUNSEL.  EACH PARTY HEREBY ACKNOWLEDGES THAT HE OR IT HAS
HAD FULL OPPORTUNITY TO CONSULT WITH COUNSEL AND TAX ADVISORS OF HIS OR ITS
SELECTION IN CONNECTION WITH THE PREPARATION AND NEGOTIATION OF THIS AGREEMENT.


 


(L)            COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS,
INCLUDING COUNTERPARTS TRANSMITTED BY FACSIMILE OR ELECTRONIC TRANSMISSION, EACH
OF WHICH SHALL BE AN ORIGINAL AS AGAINST ANY PARTY WHOSE SIGNATURE APPEARS
THEREON AND BOTH OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 

[signature page follows]

 

 

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Consultant and the Company have executed and delivered
this Agreement as of the Effective Date.

 

 

 

 

 

COMPANY:

 

 

 

 

 

INNERWORKINGS, INC.

 

 

 

 

 

 

 

By:

/s/ Steven E. Zuccarini

 

Name:

Steven E. Zuccarini

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

CONSULTANT:

 

 

 

 

 

 

 

 

/s/ Scott A. Frisoni

 

Scott A. Frisoni

 

 

--------------------------------------------------------------------------------